Citation Nr: 9933548	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-00 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the residuals of shrapnel wounds to the right calf, with 
multiple retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1950 to September 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to a disability rating in excess of 
20 percent for the residuals of shrapnel wounds to the right 
calf.  The veteran has perfected an appeal in response to the 
April 1996 rating decision.

The veteran's appeal was previously before the Board in 
February 1998, at which time the Board denied entitlement to 
a disability rating in excess of 20 percent for the residuals 
of the shrapnel wounds.  The veteran appealed the Board's 
decision to the Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals prior to March 1999) 
(Court), and in an April 1999 order, pursuant to a joint 
motion for remand, the Court vacated the Board's February 
1998 decision and remanded the case to the Board for re-
adjudication.

Subsequent to the Board's February 1998 decision, the veteran 
claimed entitlement to an effective date in 1952 for the 
grant of service connection for the residuals of the shrapnel 
wounds.  This issue has not been addressed by the RO and is 
referred to the RO for appropriate action.  Bruce v. West, 11 
Vet. App. 405 (1998).


REMAND

In the joint motion for remand, adopted by the Court in its 
order vacating the Board's previous decision, it was 
commented that the Board had failed to rely on independent 
medical evidence in reaching its conclusion that the 
veteran's shell fragment wound was not deep penetrating.  In 
order to obtain such independent medical evidence, the Board 
is remanding this case for the following development:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for the 
shrapnel wound of his right calf since 
February 1998.  The RO should then 
undertake all necessary steps to obtain 
copies of those treatment records and 
associate them with the claims folder.  
The veteran should also be invited to 
submit evidence that his injury rendered 
him unable to keep up with work 
requirements.

2.  The veteran should be afforded an 
appropriate examination to evaluate the 
extent of the residuals of the service 
connected shell fragment wound of the 
right calf.  The examiner should note 
which muscle groups were involved in the 
service-connected injury.  The examiner 
should also comment on whether any wound 
was through and through or deep 
penetrating; the nature, extent, and 
location of any scarring; the extent of 
impaired function, including weakness; 
the presence or absence of atrophy, and 
the presence or absence of any of the 
cardinal signs of muscle injury; as well 
as the extent of any loss of muscle or 
muscle fascia.  The examiner should 
review the claims folder prior to 
completing the examination report.  The 
examiner should express an opinion as to 
the severity of the injury to each muscle 
group affected by the service connected 
shrapnel injury.

3.  The RO should then ensure that the 
above development has been completed to 
the extent possible, and that all 
requested opinions have been obtained.  
Thereafter, the RO should re-adjudicate 
the veteran's claim under both the old 
and new criteria for evaluating muscle 
injuries. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



